DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 01/28/2021 have been considered and an action on the merits follows. As directed by the amendment, claims 1-4, 6, 12-13,18-19 are amended, claims 8, 15, 18-20 are withdrawn. Accordingly, an action on the merits follows regarding claims 1-7, 9-14, 16-17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-7, 9-14, 16-17 are  rejected under 35 U.S.C. 103 as being unpatentable over Matsushita(US 20010032346)(hereinafter Matsushita) in view of Pasko(US 20130276204)(hereinafter Pasko), further in view of Jelstrup (US 2692989)(hereinafter Jelstrup).
Regarding claim 1, Matsushita teaches a disposable gown (1) comprising: a front panel(3) comprising a front collar edge(3d), a pair of front shoulder edges(3e), a pair of front side edges(3a), and a front bottom edge(3c); a back panel (4) bonded to the front panel at side edges 3a , 4a, wherein the back panel comprises a back collar edge(4d), a back bottom edge(4c); a pair of arm panels (5) coupled between the front panel and the back panel (fig 3), wherein each arm panel comprises an arm panel back edge, an arm panel front edge, and an arm panel collar edge (annotated fig 3).

    PNG
    media_image1.png
    338
    542
    media_image1.png
    Greyscale

Matsushita teaches a back panel (4) bonded to the front panel at side edges 3a, 4a. Matsushita does not explicitly teach the back panel coupled to the front panel at a pair of side seams. However, in the same field of endeavor, Pasko teaches seams can be sewn instead of other attachment processes including adhesive bonding, mechanical or press-fit bonding, thermal bonding (para [0055]) in manufacturing disposable medical gown. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the back panel of Matsushita sewn to the front panel at side seams instead of bonding as taught by Pasko for the benefit of attaching the panels together in making disposable medical gown.
Matsushita does not teach a back perforated line of weakness extending from the back collar edge to the back bottom edge, and a pair of back panel portions coupled together at the back perforated line of weakness. However, in the same field of endeavor, Jelstrup teaches a back perforated line of weakness (17) extending from the back collar edge to the back bottom edge of the disposable hospital gown, and a pair of back panel portions coupled together at the back perforated line of weakness (column 3, lines 15-35). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the back panel of Matsushita comprising a back perforated line of weakness as taught by Jelstrup for the benefit of selectively tearing or separating the back panel portions along the score lines (lines of perforations) and providing a relatively simple, inexpensive and effective hospital garment for use as a temporary body covering. 
Regarding claim 2, Matsushita does not teach the back perforated line of weakness comprises a plurality of perforated lines of weakness oriented parallel relative to each other. However, Pasko teaches the perforated line of weakness comprises a plurality of lines of weakness oriented parallel relative to each other (fig 2, para [0052], the perforation 202 comprises a plurality of parallel scores 231, 232, 233, 234). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of Matsushita with the perforation comprising a plurality of parallel scores as taught by Pasko for the benefit of assisting the user in removing the gown by providing a score line that can be easily torn (Pasko, para [0051]).
Regarding claim 3, Jelstrup teaches the back perforated line of weakness is configured to tear and split the back panel into the back panel portions when the front panel is pulled away from a user wearing the disposable contact isolation gown (column 1, lines 55-60).
Regarding claim 4, Jelstrup teaches the back perforated line of weakness is configured to be substantially equal to a length of the pair of back panel portions (column 3, lines 20-24, the lines of perforations extend from the neck opening at the upper end of the panel to the bottom end of the panel).
Regarding claim 6, Matsushita teaches the back panel (4) further comprises a pair of back shoulder edges (4e) extending from the back collar edge (4d), wherein the arm panel back edge of each arm panel is coupled to one of the back shoulder edges. Matsushita does not teach the arm panel back edge of each arm panel is coupled to one of the back shoulder edges at a shoulder perforated line of weakness, and wherein the back collar edge is detachably coupled to the arm panel collar edges. However, Pasko teaches the arm sleeves are coupled to the rear portion 2503 at perforations 2502, 2562 (fig 25) and the back collar edge is detachably coupled the arm panel collar edges (fig 25). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of Matsushita with the perforations at the back shoulder edges as taught Pasko for the benefit of assisting the user in removing the gown by providing a score line that can be easily torn (Pasko, para [0051]).
Regarding claim 7, Matsushita teaches a pair of tie members extending from at least one of the front panel and the back panel (fig 1, tie members 8A, 8B).
Regarding claim 9, Matsushita teaches the front collar edge and the arm panel collar edges are unitarily formed (the edges are bonded together).
Regarding claim 10, Matsushita does not teach the back collar edge is detachably coupled to the arm panel collar edges. However, Pasko teaches the arm sleeve is coupled to the rear portion 2503 at perforations 2502, 2562 (fig 25) and the back collar edge is detachably coupled to the arm panel collar edges (fig 25). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of Matsushita with the perforations at back shoulder edges as taught by Pasko for the benefit of assisting the user n removing the gown by providing a score line that can be easily torn (Pasko, para [0051]).
Regarding claim 11, Matsushita teaches each arm panel further comprises a cuff edge that is distal to the arm panel collar edge, wherein the cuff edge (6) comprising an elastic gathering (fig 1, para [0016]). Matsushita does not teach the arm panel collar edge comprising an elastic gathering. However, Pasko teaches the arm panel collar edge comprising an elastic gathering (fig 28). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the arm panel collar edge of Matsushita with the elastic gathering as taught by Pasko in fig 28 for the benefit of providing elastically stretchability to the neck covering to accommodate with different sizes of different users.
Regarding claim 12, Matsushita teaches a disposable gown (1) comprising: a front panel (3) comprising a front collar edge (3d), a pair of front shoulder edges (3e), a pair of front side edges (3a), and a front bottom edge (3c); a back panel (4) coupled to the front panel (3), wherein the back panel comprising a back collar edge (4d), a pair of back shoulder edge (4e) extending from the back collar edge (4d), a pair of back side edges (4a), and a back bottom edge (4c); and a pair of arm panels (5A, 5B) coupled between the front panel (3) and the back panel (4), wherein each arm panel comprises an arm panel back edge, an arm panel front edge, an arm panel collar edge, a sleeve back edge, a sleeve front edge, and a cuff edge (annotated Matsushita fig 3), and wherein the arm panel back edge of each arm panel is coupled to one of the back shoulder edges (fig 3).

    PNG
    media_image2.png
    507
    564
    media_image2.png
    Greyscale

Matsushita teaches a back panel (4) bonded to the front panel at side edges 3a, 4a. Matsushita does not explicitly teach the back panel coupled to the front panel at a pair of side seams. However, in the same field of endeavor, Pasko teaches seams can be sewn instead of other attachment processes including adhesive bonding, mechanical or press-fit bonding, thermal bonding (para [0055]) in manufacturing disposable medical gown. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the back panel of Matsushita sewn to the front panel at side seams instead of bonding as taught by Pasko for the benefit of attaching the panels together in making disposable medical gown.
Matsushita does not teach the arm panel back edge of each arm panel is coupled to one of the back shoulder edges at a shoulder perforated line of weakness. However, Pasko teaches the arm sleeves are coupled to the rear portion 2503 at perforations 2502, 2562 (fig 25) and the back collar edge is detachably coupled the arm panel collar edges (fig 25). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of Matsushita with the perforations at the back shoulder edges as taught Pasko for the benefit of assisting the user in removing the gown by providing a score line that can be easily torn (Pasko, para [0051]).
Matsushita does not teach a back perforated line of weakness extending from the back collar edge to the back bottom edge. However, in the same field of endeavor, Jelstrup teaches a back perforated line of weakness (17) extending from the back collar edge to the back bottom edge of the disposable hospital gown (column 3, lines 15-35). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the back panel of Matsushita comprising a back perforated line of weakness as taught by Jelstrup for the benefit of selectively tearing or separating the back panels along the score lines (lines of perforations) and providing a relatively simple, inexpensive and effective hospital garment for use as a temporary body covering.
Regarding claim 13, Matsushita in view of Jelstrup teaches the back panel further comprises a pair of back panel portions coupled together at the back perforated line of weakness (Jelstrup, a pair of back panel portions coupled together at the back perforated line of weakness (column 3, lines 15-35)).
Regarding claim 14, Matsushita teaches a pair of tie members extending from at least one of the front panel and the back panel (fig 3, tie cords 8A, 8B).
Regarding claim 16, Matsushita teaches the cuff edge (6) of each arm panel is distal to the arm panel collar edge and the cuff edge (6) comprising an elastic gathering (fig 1, para [0016]). Matsushita does not teach the arm panel collar edge comprising an elastic gathering. However, Pasko teaches the arm panel collar edge comprising an elastic gathering (fig 28). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the arm panel collar edge of Matsushita with the elastic gathering as taught by Pasko in fig 28 for the benefit of providing elastically stretchability to the neck covering to accommodate with different sizes of different users.
Regarding claim 17, Matsushita does not teach the back collar edge is detachably coupled to the arm panel collar edges. However, Pasko teaches the arm sleeve is coupled to the rear portion 2503 at perforations 2502, 2562 (fig 25) and the back collar edge is detachably coupled to the arm panel collar edges (fig 25). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of Matsushita with the perforations at back shoulder edges as taught by Pasko for the benefit of assisting the user n removing the gown by providing a score line that can be easily torn (Pasko, para [0051]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 20010032346) in view of Pasko(US 20130276204), further in view of Jelstrup (US 2692989), further in view of Bowling (US 5414867)(hereinafter Bowling).
Regarding claim 5, Matsushita teaches a collar comprising a front collar portion and a back collar portion (upon coupling panels together, the gown comprising a front collar portion and a back collar portion), wherein the front collar portion includes the front collar edge and the arm panel collar edges. Matsushita does not teach the front collar portion has a height that is greater than a height of the back collar portion. However, in the same field of endeavor, Bowling teaches a disposable garment comprising the front collar portion having a height that is greater than a height of the back collar portion (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the collar portion of Matsushita with the front collar portion having a height greater than a height of the back collar portion as taught by Bowling for the benefit of protecting the neck portion of the personnel in contacting infectious victims in an emergency situation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732